Citation Nr: 0927910	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of gas oven 
explosion also claimed as burns to face, eyes, and loss of 
vision.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1970 to July 1970, 
as well as service in the Army National Guard from January 
1970 to November 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
at this RO in December 2008.  A transcript of that hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury in the line of 
duty.  See 38 C.F.R. § 3.6(a).  Active duty for training is, 
inter alia, full time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. 
§3.6(c). 

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  In order to establish basic 
eligibility for veteran benefits based upon his service in 
the National Guard, the appellant must first establish that 
he was "disabled... from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard]."  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In December 2008, the Veteran testified before the Board 
stating that while stationed at Fort Bliss, New Mexico during 
his National Guard active duty for training in June 1971, he 
was injured when a stove exploded while performing his 
military duty as a cook.  See Board hearing transcript, dated 
December 2008.  In a Notice of Disagreement statement 
submitted to the VA, the Veteran specified June 27, 1971, as 
the date of the explosion.  See Notice of Disagreement, dated 
April 2007.

According to the Veteran's service personnel records, he was 
stationed at Fort Bliss, New Mexico as a cook in Battery A, 
1st Battalion, 200th Artillery, effective date of June 19, 
1971, for fifteen days of annual training.  In addition, the 
Veteran's National Guard Retirement Credits record confirms 
the Veteran was a member of the National Guard in active duty 
for training from June 19th to July 3, 1971.  See In-service 
Personnel records, dated January 1970 to January 1977.

The Veteran's in-service medical treatment records indicate 
that was treated at the Sandia Base Hospital in New Mexico on 
June 26, 1971, for a "flash burned face from stove blowing 
up... [first degree] burns of eyelids [and] face [and] [left] 
arm - no blistering yet."  On June 27, 1971, the Veteran 
returned for an evaluation and treatment where the examining 
physician noted "cornea not burned, slight swelling of 
eyelids."  See Outpatient in-service treatment records, 
dated June 1971.  According to in-service treatment records 
dated July 1971, the Veteran was "seen by a private 
[ophthalmologist] in Roswell [New Mexico], who gave him 
medication for mild corneal burns."  The record also 
recommended that the Veteran be released from active duty 
"due to the irritation from the heat at work."  See in-
service treatment record, dated July 1971.

Contrary to the Veteran's claim that his eye condition is 
related to service, the post-service treatment records 
includes a letter from Dr. R. J. Sidd, a private 
ophthalmologist, stating that the Veteran reported being 
"electrocuted" in 1997.  In addition, the Veteran reported 
to Dr. Sidd that "since that time he has not been able to 
properly move his eyes.  His history is somewhat limited, but 
he does not report any diplopia."  Furthermore, Dr. Sidd 
stated he was "not able to adequately characterize [the 
Veteran's] motility disturbance."  See Dr. R. J. Sidd 
letter, dated October 2004.  There is no opinion as to 
whether the Veteran's condition is related to the injury 
during service. 

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In light of the confirmed stove explosion during the 
Veteran's period of ACDUTRA and inconsistent cause for his 
conditions, it is the Board's opinion that further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when 
further action on his part is required.  

1.	The Veteran should be scheduled for a VA 
examination with appropriate medical 
specialist to determine the etiology of 
his burns to face, eyes, and loss of 
vision.  The VA examiner(s) is asked to 
state whether it is at least as likely or 
not that the disability was incurred 
during ACDUTRA or is etiologically related 
to the stove explosion during ACDUTRA.  
All testing deemed necessary by the VA 
examiner(s) should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
VA examiner(s) in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for residuals of gas oven explosion also 
claimed as burns to face, eyes and loss of 
vision.  If the benefit sought is not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



